



Form of Restricted Share Unit Agreement
For Non-U.S. Employees
(Graded Vesting)
Under the Teradata 2012 Stock Incentive Plan


You have been awarded a number of restricted share units (the “Share Units”)
under the Teradata 2012 Stock Incentive Plan (the “Plan”), as described on the
restricted share unit information page on the website of Teradata’s third-party
Plan administrator, subject to the terms and conditions of this Restricted Share
Unit Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.
 
1.One-third of the Share Units will become non-forfeitable (“Vested”) on each of
the first three anniversaries of the Date of Grant (each such anniversary a
“Vesting Date”), subject to such rounding conventions as may be implemented from
time-to-time by the third party Plan administrator, and provided that you are
continuously and actively employed, as described in section 11(l) below, by
Teradata or any of its affiliate companies (referred to collectively herein as
“Teradata”) until each such Vesting Date.


2.If your employment with Teradata terminates prior to a Vesting Date due to (i)
your death, or (ii) a disability for which you qualify for benefits under the
Teradata Long-Term Disability Plan or another long-term disability plan
sponsored by Teradata (“Disability”), then, upon such termination of employment,
the remaining unvested Share Units will become fully Vested. If your employment
with Teradata terminates prior to a Vesting Date due to your Retirement, then
the Compensation & Human Resource Committee of the Teradata Board of Directors
(the “Committee”) or its delegate, may in its sole discretion choose to provide
that all or any pro rata portion of the Share Units will become Vested upon the
terms, and subject to the conditions, established by the Committee, including an
acceleration of Vesting for Share Units for up to one additional year following
Retirement.  For purposes of this Agreement, “Retirement” means termination by
you of your employment with Teradata at or after age 55 or as otherwise provided
under applicable law.
    
If your employment with Teradata is terminated prior to a Vesting Date due to a
reduction-in-force, then, upon such termination of employment, a pro rata
portion of the Share Units will become fully Vested. The pro rata portion of the
Share Units that will become fully Vested will be determined by multiplying (x)
the number of unvested Share Units that would have vested on the next Vesting
Date had you remained employed with Teradata by (y) a fraction, the numerator of
which is the number of full and partial months of employment you completed
commencing with the Vesting Date that occurred immediately prior to your
termination (or, if none, commencing on the date of grant of this award (“Date
of Grant”)), and the denominator of which is twelve (12) months (subject to such
rounding conventions as may be implemented from time-to-time by the third party
Plan administrator). For purposes of determining such pro rata Vesting of your
Share Units, your period of employment with Teradata shall not include any leave
of absence, other than an approved leave of absence from which Teradata
reasonably expects that you will return to perform services for Teradata.
Teradata in its sole discretion determines when an employee’s position is
terminated due to a reduction-in-force.
Notwithstanding any provision in this Agreement to the contrary, in the event of
a Change in Control, the applicable provisions of Section 20 of the Plan shall
govern the treatment of your outstanding Share Units as provided therein.
To the extent that the Share Units are not Vested pursuant to Sections 1 and 2
above, they shall be forfeited automatically without further action or notice,
if you cease to be actively employed by Teradata prior to an applicable Vesting
Date other than as provided pursuant to this Section 2.
3.Except as may be otherwise provided in this Agreement, when Vested, the Share
Units will be paid to you within 30 days after each applicable Vesting Date (or
such earlier date as the Share Units may become Vested pursuant to Section 2
above) in Shares (such that one Share Unit equals one share of Teradata Common
Stock).


4.By accepting this award, unless disclosure is required or permitted by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Share
Units will be forfeited if you violate the terms and conditions of this Section
4. Notwithstanding the foregoing, nothing contained in this Agreement or any
other Teradata agreement, policy, practice, procedure, directive or instruction
shall prohibit you from reporting possible violations of federal, state or local
laws or regulations to any federal, state or local governmental agency or
commission (a “Government Agency”) or from making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations. You do not need prior authorization of any kind to make any such
reports or disclosures and you are not required to notify Teradata that you have
made such reports or disclosures. Nothing in this Agreement limits any right you
may have to receive a whistleblower award or bounty for information provided to
any Government Agency.


5.The Share Units may not be sold, transferred, pledged, assigned or otherwise
alienated, except by will or by the laws of descent and distribution upon your
death. As soon as practicable after a Vesting Date, Teradata will instruct its
transfer agent and/or its third-party Plan administrator to record on your
account the number of Shares underlying the number of Share Units to be paid to
you in Shares and such Shares will be freely transferable.


6.Any cash dividends declared before an applicable Vesting Date on the Shares
underlying the Share Units shall not be paid currently but shall be converted
into additional Share Units. Any Share Units resulting from such conversion (the
“Dividend Units”) will be considered Share Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the Shares underlying the Share Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 6, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Share Units but not paid on the Dividend Payment Date by the
Fair Market Value of Teradata’s Common Stock on the Dividend Payment Date.


7.Regardless of any action Teradata or your employer who is a Teradata affiliate
(the “Employer”) takes with respect to any or all income tax or withholdings,
payroll tax, payment on account, social contributions, required deductions,
other payments, or other tax-related items related to your participation in the
Plan and legally applicable to you or deemed by Teradata or the Employer to be
an appropriate charge to you even if technically due by Teradata or the Employer
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by Teradata or the Employer. You also agree that you solely
are responsible for filing all relevant documentation that may be required of
you in relation to this award or any Tax-Related Items, such as but not limited
to personal income tax returns or reporting statements in relation to the grant
or vesting of this award, the holding of Shares or any bank or brokerage
account, or the subsequent sale of Shares acquired pursuant to such award and
the receipt of any dividends or Dividend Units. You further acknowledge that
Teradata and/or the Employer: (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Share Unit grant, including the grant, vesting or settlement of the Share
Units, the issuance of Shares upon settlement of the Share Units, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends and/or Dividend Units; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Share Units
to reduce or eliminate your liability for such Tax-Related Items or to achieve
any particular tax result. You also understand applicable laws may require
varying Share Unit or Share valuation methods for purposes of calculating
Tax-Related Items, and Teradata assumes no responsibility or liability in
relation to any such valuation or for any calculation or reporting of income or
Tax-Related Items that may be required of you under applicable law. Further, if
you have become subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that Teradata and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to Teradata or the Employer, to
satisfy all Tax-Related Items. In this regard, you authorize Teradata and/or the
Employer, or their respective agents, at their discretion and pursuant to such
procedures as Teradata may specify from time to time, to satisfy the obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a)
withholding from any wages or other cash compensation paid to you by Teradata
and/or the Employer;

(b)
withholding otherwise deliverable Shares to be issued upon vesting/settlement of
the Share Units; or

(c)
withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Share Units either through a voluntary sale or through
a mandatory sale arranged by Teradata (on your behalf pursuant to this
authorization).

To avoid negative accounting treatment, Teradata may withhold or account for
Tax-Related Items by considering applicable minimum and maximum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
shall be deemed to have been issued the full number of Shares subject to the
Vested Share Units, notwithstanding that a number of Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan. You shall pay to Teradata and/or the Employer
any amount of Tax-Related Items that Teradata and/or the Employer may be
required to withhold as a result of your participation in the Plan that cannot
be satisfied by the means previously described. Teradata may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares if you fail to comply
with your obligations in connection with the Tax-Related Items as described in
this Section 7.
8.You understand and agree that any cross-border cash remittance made in
relation to this award, including the transfer of proceeds received upon the
sale of Shares, must be made through a locally authorized financial institution
or registered foreign exchange agency and may require you to provide to such
financial institution or agency certain information regarding the transaction.
Moreover, you understand and agree that Teradata is neither responsible for any
foreign exchange fluctuation between your local currency and the United States
Dollar (or the selection by Teradata or the Employer in its sole discretion of
an applicable foreign currency exchange rate) that may affect the value of this
award (or the calculation of income or any Tax-Related Items thereunder) nor
liable for any decrease in the value of Shares or this award. In addition, the
ownership of Shares or assets and holding of bank or brokerage account abroad
may subject you to reporting requirements imposed by tax, banking, and/or other
authorities in your country, and you understand and agree that you solely are
responsible for complying with such requirements.


9.The Share Units will be forfeited if your employment is terminated by Teradata
for Cause or if the Committee determines that you engaged in misconduct in
connection with your employment with Teradata. Further, if your employment is
terminated by Teradata for Cause, then, to the extent demanded by the Committee
in its sole discretion and permitted by applicable law, you shall (i) return to
Teradata all Shares that you have not disposed of that have been acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment, and (ii) with respect to any Shares acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment and that you have disposed of, pay to Teradata in
cash the Fair Market Value of such Shares on the date acquired.
10.As a recipient of this equity award, you recognize that you have access to
highly confidential, proprietary and non-public information of Teradata and its
customers, including strategic plans, customer lists, research and development
plans, and other information not made available to the general public and from
which Teradata derives value. For purposes of this Agreement, this information
is defined as “Trade Secret Information.”
To protect Teradata’s investment in Trade Secret Information, and in exchange
for the Share Units, you agree that the following restrictions will apply during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the date that you cease to be employed
by Teradata for any reason (the “Termination Date”) (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period):
(a) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, render services directly or indirectly to, or become
employed by, any Competing Organization of Teradata (as defined in this Section
10 below) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,
system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, marketed, serviced or otherwise
provided by Teradata to its customers and upon which you worked or in which you
participated during the last twelve (12) months of your Teradata employment.
(This restriction is specifically intended to protect the value of and
Teradata’s investment in Trade Secret Information to which you had access as an
employee of Teradata). NOTWITHSTANDING THE FOREGOING, THE RESTRICTION SET FORTH
IN THIS SECTION 10(a) SHALL NOT APPLY IF YOU ARE EMPLOYED BY TERADATA IN
CALIFORNIA.
(b) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of Teradata to terminate his or her
employment with or otherwise cease his or her relationship with Teradata. (This
restriction is specifically intended to protect the value of the information you
obtained while a Teradata employee regarding the skills, experience and
knowledge of Teradata employees, which is Trade Secret Information, and
Teradata’s investment in developing these employees). NOTWITHSTANDING THE
FOREGOING, THE RESTRICTION SET FORTH IN THIS SECTION 10(b) SHALL NOT APPLY IF
YOU ARE EMPLOYED BY TERADATA IN CALIFORNIA.


(c) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, solicit the business of any firm or company with which you
worked during the preceding twelve (12) months of employment at Teradata, if
such firm or company was a customer of Teradata, by using Teradata Trade Secret
Information. (This restriction is specifically intended to protect the value of
the identity of Teradata customers, their needs, interests, strategic plans,
etc., all of which is Trade Secret Information you acquired as a Teradata
employee with access to such information).


If you breach the terms of this Section 10, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Share
Units will be immediately forfeited, and, to the extent permitted by applicable
law, you agree to pay to Teradata the Fair Market Value of any Share Units that
Vested or cash paid to you in lieu of such Share Units during the twelve (12)
months prior to the Termination Date. Such Fair Market Value shall be determined
as of each applicable Vesting Date. You understand and agree that Teradata has
the right to satisfy your obligation to refund the Fair Market Value of any
Share Units that Vested or cash paid in lieu of such Share Units by any method
or combination of methods described in Section 7.


As used in this Section 10, “Competing Organization” means a person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to and competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by Teradata to its customers and is therefore a competitor of Teradata.


11.In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by Teradata, it is discretionary in nature and it may be modified,
suspended or terminated by Teradata at any time; (b) the grant of the Share
Units is voluntary and occasional and does not create any contractual or other
right to receive future grants of Share Units, or benefits in lieu of Share
Units, even if Share Units have been granted repeatedly in the past; (c) all
decisions with respect to future Share Unit grants, if any, will be at the sole
discretion of Teradata; (d) your participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate your employment relationship at any time,
subject to applicable laws; (e) your participation in the Plan is voluntary; (f)
the Share Unit grant and the Shares subject to the Share Units are not intended
to replace any pension rights or compensation; (g) the Share Unit grant is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to Teradata and is outside the scope of your
employment contract, if any; (h) the Share Units are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way, to past services for Teradata; (i) the
Share Unit grant, this Agreement, and your participation in the Plan will not be
interpreted to form an employment contract or relationship with any Teradata
entity other than an Employer as provided under an employment contract with such
entity; (j) the future value of the underlying Shares is unknown and cannot be
predicted with certainty; (k) in consideration of the grant of the Share Unit,
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Share Unit resulting from termination of your employment by Teradata (for
any reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release Teradata from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the award, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim; (l) in the
event of involuntary termination of your employment (whether or not in breach of
local labor laws), your right to receive Share Units and vest in Share Units
under the Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period, whether
contractual or mandated under local law (e.g., active employment would not
include any period of “garden leave” or similar period pursuant to local law),
unless otherwise determined by the Committee in its sole discretion; the
Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of your Share Unit grant; (m) Teradata is
not providing any tax, legal or financial advice, nor is Teradata making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of the underlying Shares; and (n) you are hereby advised to consult with
your own personal tax, legal and financial advisors regarding your participation
in the Plan before taking any action related to the Plan.


12. You hereby explicitly and unambiguously acknowledge and consent to the
collection, storage, processing, use and transfer, in electronic or other form,
of your Personal Data (as defined below) and any other Share Unit grant
materials by and among, as applicable, Teradata, the Employer and third parties
as may be selected by Teradata, for the purpose of implementing, administering
and managing your participation in the Plan, enforcing the terms of and
exercising their rights under this or any other agreement to which it is a party
and that relate directly or indirectly to you, and as necessary to comply with
its obligations under applicable laws, rules and regulations. You further
acknowledge and agree that such collection, storage, processing, use and
transfer are for legitimate purposes and are necessary for the operation of the
Plan. You understand that refusal or withdrawal of consent may affect your
ability to participate in the Plan; and that without providing consent, you may
not be able to participate in the Plan or realize benefits (if any) from the
Share Units or any other awards under the Plan.
You understand and acknowledge that Teradata and the Employer or designated
third parties may receive, hold, process and transfer personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
gender, nationality, salary, nationality, job title, employment history, any
Shares or directorships held in Teradata, details of all Share Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Personal Data”).
You understand that Personal Data may be transferred to any Subsidiary or
affiliate or third parties assisting Teradata with the implementation,
administration and management of the Plan or to a successor in interest to the
stock, assets or business of Teradata. You understand the recipients of the Data
may be located in your country, in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. In particular, the Company may transfer
Personal Data to the broker or stock plan administrator assisting with the Plan,
to its legal counsel and tax and accounting advisor, and to the Employer and its
payroll provider.
You should also refer to the Teradata Corporation Global Privacy Policy (which
is available to you separately and may be updated from time to time) for more
information regarding the collection, use, storage, and transfer of your
Personal Data.


13.You understand and agree that you are responsible at all times for
understanding and following Teradata’s policies with respect to insider trading,
as well as any insider restrictions imposed by local law.


14.The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid, in whole or in part, it shall
be severed and shall not affect any other part of this Agreement, which will be
enforced as permitted by law.


15.The terms of this award of Share Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee at any time.


16.The number of Share Units and the number and kind of Shares covered by this
Agreement shall be subject to adjustment as provided in Section 15 of the Plan.


17.In the event of a conflict between the terms and conditions of this Agreement
and the terms and conditions of the Plan, the terms and conditions of the Plan
shall prevail.
18.You shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Share Units
until such shares of common stock have been delivered to you in accordance with
this Agreement. The obligations of Teradata under this Agreement will be merely
that of an unfunded and unsecured promise of Teradata to deliver Shares in the
future following Vesting of the Share Units, and your rights will be no greater
than those of an unsecured general creditor. No assets of Teradata will be held
or set aside as security for the obligations of Teradata under this Agreement.
19.The intent of the parties is that payments under this Agreement be exempt
from, or comply with, Section 409A of the Code, and this Agreement shall be
interpreted, administered and governed in accordance with such intent. In
particular, solely to the extent necessary to comply with Section 409A of the
Code: (x) a “termination of employment” or words of similar effect shall be
deemed to mean a “separation from service” within the meaning of Section 409A of
the Code, and (y) payment of any nonqualified deferred compensation to a
“specified employee” (as determined under applicable Teradata policy) shall be
made no earlier than the first business day that is more than six months after
the date of separation from service. Further, notwithstanding anything to the
contrary contained in this Agreement, the Committee shall have the right, at any
time in its sole discretion, to accelerate the time of a payment under this
Agreement to a time otherwise permitted under Section 409A of the Code in
accordance with the requirements, restrictions and limitations of Treasury
Regulation Section 1.409A-3(j), to the extent applicable.
20.The Share Units and the provisions of this Agreement are governed by, and
subject to, the laws of the State of Delaware, U.S.A. without reference to
principles of conflicts of law, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of Delaware and agree that such litigation shall be conducted only
in the state or federal courts located in Delaware, and no other courts.
21.Teradata may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.


22.If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.


23.Notwithstanding any provision herein, your participation in the Plan shall be
subject to any special terms and conditions as set forth in any appendix for
your country (the “Appendix”). Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent Teradata determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement. In addition, you acknowledge that the applicable laws of the
country in which you are residing or working at the time of grant, vesting and
settlement of the Share Units or the ownership or sale of Shares received
pursuant to the Share Units (including any rules or regulations governing
securities, foreign exchange, tax, labor, or other matters) may subject you to
additional procedural or regulatory requirements that you are and will be solely
responsible for and must fulfill. Such requirements may be outlined in but are
not limited to the Appendix.


24.By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and the Plan and any action taken under this Agreement or the
Plan by the Committee, the Board of Directors or Teradata, in any case in
accordance with the terms and conditions of this Agreement.


25.Teradata reserves the right to impose other requirements on your
participation in the Plan, on the Share Units and any Shares acquired under the
Plan, to the extent Teradata determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.








1

